Citation Nr: 0612962	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-32 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran had service between November 1941 to February 
1946, and was a prisoner-of-war (POW) from April 1942 to 
January 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in June 2003, a statement of the case 
was issued in October 2003, and a substantive appeal was 
received in November 2003.  In April 2006, the appeal was 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2005). 

In June 2004, the veteran submitted additional medical 
evidence to support his claim of service connection for 
prostate cancer, and evidence to support his claim of service 
connection for a teeth disorder (not in appellate status).  
With the evidence, the veteran submitted a written waiver of 
AOJ consideration of the additional evidence as it pertains 
to his claim of service connection for prostate cancer.  With 
regard to the veteran's claim for a teeth disorder, this 
evidence is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran was a POW for 30 days or more.

2.  Prostate cancer was not manifested in service or for many 
years thereafter, nor is prostate cancer otherwise related to 
active service, to include his captivity as a POW.  



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 
1112(b)(2), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in February 
2003.  The letter predated the April 2003 rating decision.  
See id.  Subsequent to issuance of the rating decision, the 
RO issued another VCAA letter in November 2003.  The VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The February 
and November 2003 letters have clearly advised the veteran of 
the evidence necessary to substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra. 
 
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for prostate 
cancer, but there has been no notice of the types of evidence 
necessary to establish a disability rating or effective 
date.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant letters in 
February and November 2003 in which it advised the veteran of 
the evidence necessary to support his service connection 
claim.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  As will be discussed in detail below, 
the evidence of record does not appear to contain the 
entirety of the veteran's service medical records.  Post-
service private and VA treatment records are contained in the 
evidence of record.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Although a VA examination has not been conducted, the record 
as it stands includes sufficient competent evidence to decide 
the appeal.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

With regard to former POWs, 38 C.F.R. § 3.309(c) provides:

Diseases specific as to former prisoners of war.  (1) If a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  Psychosis.  Any of the anxiety states.  
Dysthymic disorder (or depressive neurosis).  Organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite.  Post-traumatic osteoarthritis.  
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia).  Stroke and its complications. 

(2) If the veteran:  (i) Is a former prisoner of war and; 
(ii) Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  Avitaminosis.  Beriberi (including beriberi 
heart disease). Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy associated with 
malnutrition).  Pellagra.  Any other nutritional deficiency.  
Irritable bowel syndrome.  Peptic ulcer disease.  Peripheral 
neuropathy except where directly related to infectious 
causes.  Cirrhosis of the liver.

In September 2002, the veteran claimed entitlement to service 
connection for prostate cancer, to include as due to his 
status as a POW.  It is clear from the evidence that the 
veteran was a POW for the period April 11, 1942, to January 
24, 1943, for a period in excess of 30 days.  

Initially, the Board notes that the evidence of record 
contains minimal service records for the veteran's period of 
active service.  Thus, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

Upon review of the evidence of record, the Board notes that 
soon after separation from service in February 1946, the 
veteran filed claims of service connection for residuals of 
gunshot wounds to the right arm and left buttock, and 
entitlement to service connection for malaria.  Service 
medical records are on file which reflect that the veteran 
sustained gunshot wounds during service.  The Board notes for 
the record that service connection is currently in effect for 
residuals of a gunshot wound to the right arm, effective 
March 1947; residuals of a gunshot wound to the left buttock, 
effective March 1947; malaria, effective March 1947; and, 
post-traumatic stress disorder, effective January 2002.  

In light of the veteran filing claims for compensation 
shortly after separation, the evidence of record contains 
post-service VA and private medical records dated in the 
1940s and 1950s.  The veteran underwent a VA examination in 
January 1950, in which his genitourinary system was 
clinically evaluated as normal, and no symptomatology related 
to the prostate was reflected.  Subsequent to his initial 
claims for compensation, the veteran has continually filed 
claims of service connection for other disabilities, and 
claims for increased disability ratings for his service-
connected disabilities, thus, the evidence of record contains 
VA and private treatment records from the 1940s to the 
present.

With regard to his present claim of service connection for 
prostate cancer, the Board has reviewed outpatient treatment 
records from the VA Medical Center (VAMC) in San Francisco, 
California, which reflect that an initial diagnosis of 
adenocarcinoma of the prostate was initially rendered in or 
about July 1995, well beyond the one-year presumptive period 
for chronic diseases.  The veteran has suggested that his 
diagnosed prostate cancer is as a result of his captivity as 
a POW, however, the Board notes that prostate cancer is not 
among the POW diseases identified as warranting presumptive 
service connection pursuant to 38 C.F.R. § 3.309(c), thus the 
presumptive provisions relating to former POWs is not 
applicable in this case.  See 38 C.F.R. § 3.309(c).  Thus, 
the Board has considered entitlement on a direct basis, 
however, the veteran has submitted no evidence to show an 
etiological relationship between his prostate cancer and his 
active service.  As noted, a VA examination conducted 
approximately four years after separation from service showed 
that his genitourinary system was normal, and a diagnosis of 
prostate cancer was rendered approximately 49 years after 
separation from active service.  There is nothing in the 
record to suggest that such diagnosis was as a result of his 
active service, or his internment as a POW.  

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," it is 
not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of prostate cancer in 
service.  

The Board sympathizes with the veteran, recognizes his 
service to include his captivity as a POW, and understands 
fully his contentions regarding his prostate cancer.  
However, the veteran has not been shown to have the medical 
expertise necessary to render an opinion with regard to 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service 
connection.  Consequently, the benefit-of-the-doubt-rule does 
not apply, and the claim of service connection for prostate 
cancer must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


